Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Susan Paik on 3/21/2022.










Regarding the Claims:
Regarding Claim 10, the claim is amended as follows:
10. A plastic pipe clip comprising: 
- a slitted annular body having a through slit to allow receiving a pipe in the annular body; 
- a pair of first mounting flanges integrally formed on the annular body on an opposite side of the annular body as where the slit is located, wherein the pair of first mounting flanges are arranged and configured to be pinched together so as to open the slit, the first mounting flanges having respective first support surfaces through which mounting holes extend, the pair of first mounting flanges adapted to mount the pipe clip to a first support structure surface; 
- a pair of second mounting flanges integrally formed on the annular body flanking the slit and extending from the annular body, the second mounting flanges having respective second support surfaces through which mounting holes extend, the pair of second mounting flanges adapted to mount the pipe clip to a second support structure surface; 
wherein the  first support surfaces are configured to be positioned against [[a]] the first support structure surface, and the  second support surfaces are configured to be positioned against [[a]] the second support structure surface, wherein the first support surfaces define a first plane and the second support surfaces define a second plane, wherein the first plane and the second plane are perpendicular to each other.


Allowable Subject Matter

Claims 10-12 are allowed as amended by the Examiner’s Amendment above.

The following is an examiner’s statement of reasons for allowance: The prior art, either alone or in combination, do not teach a slitted annular body with two pairs of flanges configured to be mounted to supporting structures, where one of the pair of flanges on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on M-T 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632